As filed with the Securities and Exchange Commission on February 22, 2012 Securities Act Registration No. 333-65829 Investment Company Act Registration No. 811-9067 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. ¨ Post-Effective Amendment No. 16 x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 16 x KIRR, MARBACH PARTNERS FUNDS, INC. (Exact Name of Registrant as Specified in Charter) 621 Washington Street Columbus, Indiana (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code:(812) 376-9444 Mark D. Foster Kirr, Marbach & Company, LLC 621 Washington Street Columbus, Indiana47202 (Name and Address of Agent for Service) Copies to: Scott A. Moehrke Kirkland & Ellis LLP 300 North LaSalle Chicago, Illinois60654 It is proposed that this filing will become effective (check appropriate box) ximmediately upon filing pursuant to paragraph (b) ¨on (date) pursuant to paragraph (b) ¨60 days after filing pursuant to paragraph (a)(1) ¨on (date) pursuant to paragraph (a)(1) ¨on 75 days after filing pursuant to paragraph (a)(2) ¨on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: ¨this post-effective amendment designates a new effective date for a previously filed post-effective amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant has duly caused this Post-Effective Amendment No. 16 to the Registration Statement on Form N-1A to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Columbus and State of Indiana on the 22nd day of February, 2012. KIRR, MARBACH PARTNERS FUNDS, INC. (Registrant) By:/s/ Mark D. Foster Mark D. Foster, Chairman and President Each person whose signature appears below constitutes and appoints Mark D. Foster, his true and lawful attorney-in-fact and agent with full power of substitution and resubstitution, for him and in his name, place and stead, in any and all capacities, to sign any and all post-effective amendments to this Registration Statement and to file the same, with all exhibits thereto, and any other documents in connection therewith, with the Securities and Exchange Commission and any other regulatory body, granting unto said attorney-in-fact and agent, full power and authority to do and perform each and every act and thing requisite and necessary to be done, as fully to all intents and purposes as he might or could do in person, hereby ratifying and confirming all that said attorney-in-fact and agent, or his substitute or substitutes, may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment No. 16 to the Registration Statement on Form N-1A has been signed below by the following persons in the capacities and on the date(s) indicated. Name Title Date /s/ Mark D. Foster Mark D. Foster Director, Chairman and President February 22, 2012 /s/ Mickey Kim Mickey Kim Director, Vice President, Treasurer, Secretary and Chief Compliance Officer February 22, 2012 /s/ Jeffrey N. Brown Jeffrey N. Brown Director February 22, 2012 /s/ Mark E. Chesnut Mark E. Chesnut Director February 22, 2012 /s/ John F. Dorenbusch John F. Dorenbusch Director February 22, 2012 EXHIBIT LIST Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE
